Citation Nr: 9907629	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $1,079.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This matter arises from an August 1997 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDING OF FACT

Prior to the promulgation of a decision by the Board in this 
appeal, the veteran notified the Board in a statement dated 
July 1, 1998, that he wished to withdraw the claim certified 
for appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw a substantive appeal in writing at 
any time before the Board promulgates a decision on appeal.  
See 38 C.F.R. § 20.204(b),(c).  In a statement submitted 
directly to the Board by the appellant dated July 1, 1998, he 
indicated his desire to withdraw the current appeal.  Hence, 
there remains no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal is dismissed.  


		
	
	Member, Board of Veterans' Appeals




 

- 2 -

- 1 -


